       Case 1:21-cr-02003-SMJ        ECF No. 12   filed 01/19/21   PageID.21 Page 1 of 3




1
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT

2                                                                     EASTERN DISTRICT OF WASHINGTON



                                                                       Jan 19, 2021
3                                                                          SEAN F. MCAVOY, CLERK



4

5                         UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                        No. 1:21-CR-02003-SMJ-1

8                       Plaintiff,                    ORDER FOLLOWING INITIAL
                                                      APPEARANCE AND
9    vs.                                              ARRAIGNMENT AND SETTING
                                                      DETENTION HEARING
10   LAVANDER YAHTIN,
                                                      **USMS ACTION REQUIRED**
11                      Defendant.

12         On Tuesday, January 19, 2021, Defendant made an initial appearance and

13   was arraigned based on the Indictment (ECF No. 1). With his consent, Defendant

14   appeared by video from Yakima County Jail and was represented by Ulvar Klein.

15   Assistant United States Attorney Matthew Stone represented the United States.

16         Defendant was advised of, and acknowledged Defendant’s rights.

17         Defendant pled not guilty.

18         A member of the Criminal Justice Act Panel was appointed to represent

19   Defendant.

20

2    ORDER FOLLOWING INITIAL APPEARANCE AND ARRAIGNMENT AND
     SETTING DETENTION HEARING - 1
       Case 1:21-cr-02003-SMJ      ECF No. 12      filed 01/19/21   PageID.22 Page 2 of 3




1          The Court directs the parties to review the Local Criminal Rules governing

2    discovery and other issues in this case. http://www.waed.uscourts.gov/court-

3    info/local-rules-and-orders/general-orders.

4          Under federal law, including Rule 5(f) of the Federal Rules of Criminal

5    Procedure, Brady v. Maryland, 373 U.S. 83 (1963), and all applicable decisions

6    interpreting Brady, the United States has a continuing obligation to produce all

7    information or evidence known to the United States that is relevant to the guilt or

8    punishment of a defendant, including, but not limited to, exculpatory evidence.

9          Accordingly, the Court Orders the United States to produce to Defendant in

10   a timely manner all information or evidence known to the United States that is

11   either: (1) relevant to Defendant’s guilt or punishment; or (2) favorable to

12   Defendant on the issue of guilt or punishment.

13         This Order is entered under Rule 5(f) and does not relieve any party in this

14   matter of any other discovery obligation. The consequences for violating either

15   this Order or the United States’ obligations under Brady include, but are not

16   limited to, the following: contempt, sanction, referral to a disciplinary authority,

17   adverse jury instruction, exclusion of evidence, and dismissal of charges.

18         A detention hearing was set before Judge Dimke by video in Yakima,

19   Washington, on Friday, January 22, 2021, at 10:00 AM. Pending the hearing,

20   Defendant shall be detained in the custody of the United States Marshal and

2    ORDER FOLLOWING INITIAL APPEARANCE AND ARRAIGNMENT AND
     SETTING DETENTION HEARING - 2
       Case 1:21-cr-02003-SMJ      ECF No. 12    filed 01/19/21   PageID.23 Page 3 of 3




1    produced for the hearing. The United States Probation/Pretrial Services Office

2    shall prepare a supplemental pretrial services report prior to the hearing and shall

3    notify defense counsel prior to interviewing Defendant.

4          DATED January 19, 2021

5                                 s/Mary K. Dimke
                                  MARY K. DIMKE
6                        UNITED STATES MAGISTRATE JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

2    ORDER FOLLOWING INITIAL APPEARANCE AND ARRAIGNMENT AND
     SETTING DETENTION HEARING - 3
